



Exhibit 10.3


FIRST AMENDMENT TO AGREEMENT
First Amendment to Agreement (the “Amendment”) dated as of August 3, 2018 by and
between FIESTA RESTAURANT GROUP, INC., a Delaware corporation (the “Employer”)
and Charles Locke (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Employer and Executive entered into an Agreement dated as of
October 12, 2017 (the "Agreement");
WHEREAS, the Employer and Executive desire to amend the Agreement as provided
below;
NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto hereby agree as follows:


1.     Section 1.1 of the Agreement is hereby deleted in its entirety and
replaced as follows:    
“Cause” shall mean: (i) the commission by the Executive of any act or omission
that would constitute a felony or any crime of moral turpitude under Federal law
or the law of the state or foreign law in which such action occurred,
(ii) dishonesty, disloyalty, fraud, embezzlement, theft, engagement of
competitive activity, disclosure of trade secrets or confidential information or
other acts or omissions that result in a breach of the duty of loyalty or a
breach of fiduciary duties or other material duty to the Employer and its
subsidiaries, (iii) continued reporting to work or working under the influence
of alcohol, an illegal drug, an intoxicant or a controlled substance which
renders Executive incapable of performing his material duties to the
satisfaction of the Employer and/or its subsidiaries, (iv) the Executive's
failure to substantially perform Executive's duties and/or responsibilities with
respect to the Employer and its subsidiaries, (v) Executive's material breach of
any of the Employer's or its subsidiaries' policies or procedures, (vi)
Executive’s violation of the Employer’s Code of Ethics, including, but not
limited to, violation of Employer’s sexual harassment policies, or (vii) willful
damage by Executive to Employer or its subsidiaries assets.
2.    Except as specifically amended hereby, the Agreement shall remain in full
force and effect according to its terms.






**BALANCE OF PAGE INTENTIONALLY LEFT BLANK**
**SIGNATURE PAGE TO FOLLOW**















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.






FIESTA RESTAURANT GROUP, INC.
By:
/s/ Richard C. Stockinger
 
Name: Richard C. Stockinger
Title: Chief Executive Officer and President
 
/s/ Charles Locke
 
Charles Locke
 
 
 
 
 
 








